Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-20 are currently under examination, wherein all the claims have been amended in applicant’s amendment filed on March 16, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1-20 under 35 U.S.C. 103 as stated in the Office action dated December 18, 2021 have been withdrawn in light of applicant’s amendment filed on March 16, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus et al. (US 2004/0062946 A1).
	With respect to claims 1-16, 18 and 20, Benedictus et al. (‘946 A1) discloses an 1xxx series Al alloy with an improved corrosion resistance comprising by wt. % 0.01-0.3 Fe, 0.45-0.95 Mg, 0.35 or less Zn, minor components as alloying elements and a .
4.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus et al. (946 A1) as applied to claims 1-16, 18 and 20 above in view of JP (02-073938 A).
With respect to claims 17 and 19, Benedictus et al. (946 A1) does not specify the Ga as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a half or more portion of Zn with by wt. % 0.03 or less Ga in the Al alloy of Benedictus et al. (946 A1) with an expectation of success, because JP (‘938 A) discloses that Zn and Ga are functionally equivalent in terms of improving corrosion resistances of Al alloys as disclosed by JP (‘938 A) (abstract). See MPEP 2144.06.
Response to Arguments
5.	The applicant’s arguments filed on March 16, 2021 have been fully considered but they are not persuasive.	
In response to applicant’s arguments, see the new ground of rejection above. The examiner notes that the Benedictus et al. (946 A1) does not limit the disclosed Al 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/6/2021